DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 14, and 17 objected to because of the following informalities:
Claim 12 recites "lug grooves are prevented from being provided in regions" in line 7. Examiner suggests --lug grooves are not provided in regions--. The claims are directed towards a product and "prevented" implies an active step.
Claim 14 recites third sipes as extending from the inner circumferential main groove "to the other inner circumferential main groove" in line 9. The "to" should be --toward-- since the third sipes do not communicate with the other circumferential main groove.
Claim 17, line 9:  "the outer circumferential main grooves on the second side" should be --the outer circumferential main groove on the second side"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "in the half tread region" in lines 8-9. The antecedent basis for this limitation is ambiguous because there are two half tread regions in the tread. It is unclear whether the limitation is directed towards each half tread region or a particular half tread region. For the purpose of examination, it is assumed to refer to each half tread region. Similarly, claim 1 recites first sipes extending inward from "the outer circumferential main groove" and "the continuous land portion" in lines 11-13. The antecedent basis is ambiguous since two outer circumferential main grooves and two continuous land portions. For the purpose of examination, it is assumed that limitation is referring to first sipes in the outer circumferential main groove and continuous land portion of each tread half.
Claim 1 recites "toward a direction close to the tire circumferential direction" in lines 3-4 in page 4 of the claim set. The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites "the chamfered surface of the sipe chamfered portion" in line 5. There is insufficient antecedent basis for this limitation. Examiner notes that there is a sipe chamfered portion in first sipe a and first sipe b. For purpose of examination, it is assumed to refer to --a chamfered surface of the sipe chamfered portion of each of the first sipes b--. Further, "the chamfered surface" in line 6 should be --a chamfered surface--.
Claim 13 recites "an edge of bent portion on a side close to the center continuous land portion" in lines 5-6. The term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether this limitation is intended to recite an edge portion that is closest to the center among the edge portions or one that is simply "close" to the center. For the purpose of examination, it is assumed to be the closest edge portion.
Claim 14 recites "the outer circumferential main groove" in lines 5-6. There is insufficient antecedent basis for this limitation since there are two outer circumferential main grooves in the tread.
Claim 14 recites the inclination orientations of "the first sipes and the third sipes" as set such that "the second sipes are positioned on extension lines of the third sipes" in the last 3 lines. It is unclear how setting the orientation of the first sipes can be set to affect the position of the second sipes. For the purpose of examination, it is assumed that the inclination orientations of --the second sipes and the third sipes-- are set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibai (WO2017/022309, with US 2018/0194173 as English language equivalent) in view of Hayashi (US 2013/0167997) and at least one of Poque (EP 0213452, with English machine translation) or Kamiyama (JP 2014237398, with English machine translation).
Regarding claim 1, Shibai discloses a pneumatic tire comprising a tread portion ([0001]), the tread portion having a pattern comprising a continuous land portion on each half tread region (see intermediate land portions 22 and 23) and an outer circumferential main groove defining the continuous land portions (see shoulder main grooves 13 and 14). 
Shibai discloses the tread as comprising lug grooves each extending inward in the tire lateral direction from the outer circumferential main groove and being closed in a middle of a region of the continuous land portion (see lug groove 33A and 34A). On a first side (right side of the tread), the lug grooves 34A comprise a first extending portion having an edge shape that extends smoothly and a bent portion joined to an end of the first extending portion and extending in a direction close to the circumferential direction (see 34C). On the second side (left side of the tread), the lug grooves 33A comprise an edge shape that smoothly extends inward from the outer circumferential main groove and forms a closed end. See Figure 2.
As to the lug grooves being sipes, Shibai states that the width W1 of lug groove 34A is 0.10 to 0.55 times the width W2 of the shoulder main groove ([0034]) and provides working examples of 0.7 mm and 2.0mm (see Examples 1-6 in Table 1). These widths represent conventional sipe widths in the tire tread art. For example, Hayashi defines a sipe as a groove whose width is at most 2 mm ([0025]). Thus, the lug grooves having widths of 0.7 mm or 2.0mm are construed as reading on first sipes. Shibai does not expressly state the width of the lug groove 33A on the opposing tread side; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have similarly configured the lug grooves 33A with widths of 2mm or less since: (1) Shibai teaches that the lug grooves are provided to increase drainage while minimizing a decrease in tread rigidity ([0030]) and Shibai teaches that a width ratio of W1/W2 of 0.10 to 0.55 in groove 34A with specific examples of 0.7mm and 2mm provides both drainage performance and steering stability ([0034], Table 1)--one would have been motivated to similarly configure the other crown lug grooves with similar width dimensions with the expectation of achieving the benefit of enhanced drainage and steering stability; and (2) Hayashi, similarly directed towards a tire tread, teaches that it is advantageous to configure the grooves in the crown portion of the tread as sipes instead of wide lateral grooves to increase rigidity and reduce noise ([0015]; note comparative example Fig. 4 having wide lateral grooves in the intermediate land portions compared to the narrow grooves/sipes in Fig. 1 in the intermediate land portions). In configuring grooves 33A with narrow width dimensions (e.g., 0.7mm or 2mm), the grooves 33A would read on sipes and thus satisfy the claimed tread configuration.
Shibai does not disclose the first sipes as having chamfers. In the same field of endeavor of tire treads, Poque discloses a tread having one-end closed fine incisions/sipes wherein the opening of the sipe is continuously widened to the surface of the tread to increase the volume and provide a reduction in sound energy generated (pg 2, paragraphs 5-8; preferred opening shape is a V-shape). The widened opening is construed as a chamfered portion. Additionally, Kamiyama is similarly directed towards a tire tread having one-end closed sipes wherein the opening of the sipe is provided with a notch shape (chamfered portion) where the sipe width increases as it approaches the tread surface to suppress turning up of the tread in the vicinity of the sipe during braking ([0005-0010]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured grooves 33A, 34A of Shibai with chamfered portions in view of at least one of (1) Poque's teaching to provide a continuously widened portion at the sipe opening to increase volume and provide a reduction in sound energy generation (pg 2) or (2) Kamiyama's teaching to provide a widened notch portion at the sipe opening to suppress a curling/turning up of the tread surface in the vicinity of the sipe during braking ([0005-0010]). In both Poque and Kamiyama, the chamfered portion is provided over the entirety of the sipe and thus one would have found it obvious to provide every portion of the first sipe a (main body and bent portions) with chamfers to obtain the advantages stated above.
Regarding claim 2, the first sipe a (groove 34A) in Shibai has an arrow shape, the arrow shape including a first edge, second edge, and third edge as claimed, wherein the second edge extends with smaller inclination than the first edge with respect to the imaginary line (see Fig. 3, said arrow shape being substantially similar to the arrow shape of the instant invention).
Regarding claim 3, the first edge extends from an edge of the joint portion directly.
Regarding claim 4, the first and second edges are joined directly.
Regarding claim 11, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the end of the first sipes b with a flat surface that extends in the depth direction with angle smaller than that of the chamfers since both Poque and Kamiyama depict the one-end closed sipes with flat surfaces at their terminal end, with Kamiyama in particular depicting the chamfers as only present on the lateral sides of the sipe (see Figs. 1, 6, and 9) thus suggesting the terminal wall surface as non-chamfered. 
Regarding claim 12, in Shibai, the continuous land portions 22, 23 are intermediate land portions defined on their inner sides by inner circumferential main grooves 11, 12.  A continuous land portion 21 is formed between the inner circumferential main grooves. A pair of edges on the inner circumferential groove have a chamfered width forming a zigzag shape (see Fig. 2). 
As to the presence of lug grooves in the continuous circumferential land portion, Shibai discloses lug grooves 31A, 31B, 33A, 33B, 34A, 34B in the various land portions of the tread to balance drainage and rigidity properties ([0030]). Shibai discloses lug grooves 34A as having a width of 0.10 to 0.55 times the width W2 of the shoulder main groove ([0034]) and provides working examples of 0.7 mm and 2.0mm (see Examples 1-6 in Table 1) to balance drainage and rigidity, but Shibai is silent as to the other lug grooves, particularly 31A of the center land. Examiner notes that grooves having widths of 0.7 mm and 2.0mm in passenger tires are conventionally recognized in the tread art as sipes (for example, see Hayashi, [0025]). Shibai's usage of the phrase "lug groove" encompasses sipes. As to the specific width of the grooves in the center continuous land portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have similarly configured grooves 31A as sipes having widths of 0.7mm or 2mm since: (1) Shibai teaches that the lug grooves are provided to increase drainage while minimizing a decrease in tread rigidity ([0030]) and Shibai teaches that a width ratio of W1/W2 of 0.10 to 0.55 in lug grooves 34A with specific examples of 0.7mm and 2 mm provides both drainage performance and steering stability ([0034], Table 1)--one would be motivated to similarly configure the other crown lug grooves with similar width dimensions with the expectation of achieving the similar benefit of enhanced drainage and steering stability; and (2) Hayashi, similarly directed towards a tire tread, teaches that it is advantageous to configure the grooves in the crown portion of the tread as sipes instead of wide lateral grooves to increase rigidity and reduce noise ([0015]). In configuring grooves 31A with narrow width dimensions (e.g., 0.7mm or 2mm), the grooves 31A would read on sipes and thus satisfy the claimed tread configuration.
Regarding claim 13, Shibai's tread comprises narrow grooves 41 on the first side (right side), the narrow grooves extending parallel to an extension direction of an edge portion of the bent portion closest to the center land portion (see Fig. 2).
Regarding claim 14, Shibai discloses grooves 31B intermediate land portion on the second side and grooves 31A on the center land portion. Grooves 31B are positioned on extension lines of grooves 31A. As to these grooves being classified as sipes, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have similarly configured grooves 31A and 31B as sipes having widths of 0.7mm or 2mm since: (1) Shibai teaches that the lug grooves are provided to increase drainage while minimizing a decrease in tread rigidity ([0030]) and Shibai teaches that a width ratio of W1/W2 of 0.10 to 0.55 in lug grooves 34A with specific examples of 0.7mm and 2 mm provides both drainage performance and steering stability ([0034], Table 1)--one would be motivated to similarly configure the other crown lug grooves with similar width dimensions with the expectation of achieving the similar benefit of enhanced drainage and steering stability; and (2) Hayashi, similarly directed towards a tire tread, teaches that it is advantageous to configure the grooves in the crown portion of the tread as sipes instead of wide lateral grooves to increase rigidity and reduce noise ([0015]). In configuring grooves 31A and 31B with narrow width dimensions (e.g., 0.7mm or 2mm), the grooves 31A and 31B would read on sipes and thus satisfy the claimed tread configuration. 
Regarding claim 15, the second sipes (grooves 31B) are inclined in different direction from the first sipes b (groove 33A).
Regarding claim 16, first sipes provided on each side are inclined in the same direction (see grooves 33A and 34A).
Regarding claim 17, the tread comprises a shoulder land portion 24 with circumferential auxiliary groove 42 and shoulder lug grooves 43 having arrangement as claimed.
Regarding claim 18, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the chamfer with depth of 15% to 80% of the main body depth since Poque teaches a depth of 10% to 90% of the profile depth (see 8th paragraph from bottom of page 2) and/or Kamiyama clearly depicts the chamfer as having a depth of about half the depth of the sipe (see Figs. 3-5), said values overlapping or falling within the claimed range.
Regarding claim 20, Shibai's first side (right side) is on the outer side (Fig. 2). Examiner further notes that the recitation of intended mounting direction is directed towards the intended manner of using the tire. The tire of Shibai is capable of being mounted and rotated in either direction on a vehicle.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibai (WO2017/022309, with US 2018/0194173 as English language equivalent) in view of Hayashi (US 2013/0167997) and at least one of Poque (EP 0213452, with English machine translation) or Kamiyama (JP 2014237398, with English machine translation) as applied to claim 1 above, and further in view of Mita (US 2011/0061780).
Regarding claim 19, while Shibai is silent as to the groove area ratio between the first and second sides, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outer side with smaller groove area ratio since Mita, similarly directed towards a tire tread, teaches configuring the outer side of a vehicle-mounted tire with smaller groove area to efficiently increase the ground contact area and generate a large lateral force during cornering ([0033-0034). In Shibai, the outer side corresponds to the first side and thus the first side would have a smaller groove area than the second side.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art of record fails to further teach or suggest the first extending portion as having identically angled chamfers and the bent portion as having differently angled chamfers. As to claim 6, the prior art of record fails to further teach or suggest the chamfers surface of the sipe chamfered portion in the bent portion as comprising a first chamfered surface and second chamfered surface as claimed. Shibai is silent as to chamfering. Poque and Kamiyama disclose chamfered sipe openings but do not disclose configuring a bent portion with differing chamfer shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749